Citation Nr: 0508637	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
nasal ethmoid, complex fracture. 

2.  Entitlement to increased evaluation for defective vision, 
secondary to fracture of frontal skull and bilateral orbital, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased (compensable) evaluation for 
fracture, frontal skull and orbital, bilateral.  

4.  Entitlement to an increased evaluation for rhinitis, 
secondary to nasal fracture, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a fracture of the maxilla. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1970 to November 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of increased evaluations for a fracture, frontal 
skull and orbital, bilateral; rhinitis, secondary to nasal 
fracture; defective vision; and a fracture of the maxilla are 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

The veteran's nasal ethmoid, complex fracture results in an 
obstruction of at least 50 percent of the nasal passages on 
both sides.  




CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for nasal 
ethmoid, complex fracture, have been met.  38 U.S.C.A. § 1155 
(West 2002) ; 38 C.F.R. § 4.97, Diagnostic Code 6502 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefits currently 
sought.  The discussions in the February 2003, January 2004, 
and April 2004 rating determinations, the July 2003 statement 
of the case, and the August 2004 supplemental statement of 
the case informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in October 2002 and May 2004 letters, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the October 2002 
VCAA letter was sent to the appellant prior to the February 
2003 rating decision.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board also notes that the May 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, with regard to the nasal ethmoid rating issue 
addressed on the merits in the following decision, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record as it stands includes sufficient competent 
evidence.  All available pertinent records, in service, 
private, and VA, have been obtained and the veteran has been 
afforded several VA examinations.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he 
sustained a fracture blowout of the frontal skull, bilateral 
orbital, nasal ethmoid complex, and fracture of the maxilla 
as a result of an automobile accident in 1971.  

In November 1973, the RO granted service connection for 
rhinitis as secondary to a nasal fracture and assigned a 10 
percent disability evaluation.  

At the time of a June 1982 VA examination, the veteran was 
noted to have had several nasal procedures.  A diagnosis of 
septal deformity to the left with partial obstruction was 
rendered.  A June 1982 VA eye examination revealed 
restrictive vertical muscle dysfunction secondary to trauma, 
which was stable.  In a July 1982 rating determination, the 
RO continued the 10 percent disability evaluation for 
rhinitis and granted service connection for a maxilla 
fracture; a fracture of the frontal skull and orbital, 
bilateral; a fracture of the nasal ethmoid complex; and 
defective vision, secondary to fracture of the frontal skull 
and bilateral orbital.  The RO assigned noncompensable 
evaluations for each of these disabilities.  

In September 2002, the veteran requested increased 
evaluations for his rhinitis, nasal septum deviation, and 
impaired vision.  

In October 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran was noted to have 
suffered multiple facial fractures as a result of an 
inservice automobile accident.  Subsequent to that time, he 
complained of diplopia (double vision), post nasal drainage, 
congestion, and recurrent sinusitis.  The veteran noted that 
he had had an endoscopic sinus procedure done.  Improvement 
was noted following the procedure.  The veteran stated that 
he averaged two bouts of sinusitis in the Spring and two in 
the Fall.  At that time, it was necessary for him to be 
treated with antibiotics.  He also noted that the congestion 
and drainage increased at that time and that diplopia would 
become manifest.  

Physical examination revealed that the external auditory 
canals and tympanic membranes were normal in appearance.  
Examination of the nose revealed an S shaped deviation 
resulting in about a 30 percent nasal obstruction on each 
side.  However, hypertrophy and inflammation of the middle 
inferior turbinates also caused an additional degree of 
obstruction, so that there was about 50 to 60 percent nasal 
obstruction on each side, including the enlargement of the 
middle and inferior turbinates.  There was no mucous seen in 
the nose of the nasopharynx.  The mouth and oropharynx were 
clear.  The neck was supple.  There was some facial 
deformity.  The left orbit appeared to be somewhat lower than 
the orbit on the right side, although the veteran did not 
indicate diplopia at the time that he was seen.  Diagnoses of 
chronic rhinitis, deviated nasal septum, and chronic 
sinusitis, were rendered.  

In a February 2003 report, L. Welprin, M.D., indicated that a 
CT scan performed of the veteran's sinuses revealed a large 
mucocele occupying the left side of the frontal sinus causing 
erosion of the cribiform plate.  He noted that there was 
defect into the left orbit and this was pushing the contents 
of the left orbit inferiorly or laterally.  He stated that 
the mucocele would need to be drained at some point in the 
future because if left in its present state, it could result 
in the risk of losing vision in the left eye.  

Treatment records obtained in conjunction with veteran's 
claim reveal that he was seen with complaints of acute 
sinusitis in June 1999, October 1999, March 2000, February 
2001, July 2002, December 2002, January 2003, and August 
2003.  

In a January 2004 rating determination, the RO increased the 
veteran's disability evaluation for his rhinitis from 10 to 
30 percent, effective the date of his request for an 
increased evaluation.  

Nasal Ethmoid, Complex Fracture

Service connection is currently in effect for a complex 
fracture of the nasal ethmoid, which has been assigned a 
noncompensable disability evaluation.  

The Board observes that there is no specific diagnostic code 
for a complex fracture of the nasal ethmoid.  VA regulations 
provide that when an unlisted disorder is encountered it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20. 

Under the provisions of DC 6502, a 10 percent disability 
evaluation is warranted for a traumatic injury resulting in a 
nasal septum deviation causing a 50 percent obstruction of 
the nasal passage on both sides or a complete obstruction of 
one side.  

At the time of the veteran's October 2002 VA examination, he 
was noted to have an S shaped deviation resulting in about a 
30 percent nasal obstruction on each side.  However, 
hypertrophy and inflammation of the middle inferior 
turbinates also caused an additional degree of obstruction, 
so that there is about 50 to 60 percent nasal obstruction on 
each side, including the enlargement of the middle and 
inferior turbinates. 

Thus, a 10 percent disability evaluation is warranted under 
DC 6502.  This is the highest schedular disability evaluation 
warranted under this Code.  

The Board acknowledges the RO's analysis that the obstruction 
is already contemplated under the existing 30 percent rating 
for the service-connected rhinitis.  However, the Board 
believes that a 30 percent rating for the rhinitis would be 
warranted based on the evidence of a polyp alone without 
regard to degree of nasal obstruction.  Therefore, the Board 
finds that assignment of a 10 percent rating under Code 6502 
for the complex fracture of the nasal ethmoid does not 
violate the regulation against pyramiding of benefits.  See 
38 C.F.R. § 4.14.  


ORDER

A 10 percent evaluation for a nasal ethmoid, complex 
fracture, is warranted.  The appeal is granted to this 
extent, subject to regulations governing monetary benefits.  


REMAND

With regard to the increased rating claim for defective 
vision, after reviewing the record, the Board believes that 
certain apparent inconsistencies in the medical evidence need 
to be clarified before the Board may proceed with appellate 
review.  Specifically, interpretation of certain medical test 
results is necessary to determine if a higher rating is 
warranted under criteria for diplopia. 

VA eye examination in October 2002 appears to show bilateral 
diplopia in several different fields.  When comparing the eye 
charts prepared in connection with the Goldmann Perimeter 
Chart set forth in 38 C.F.R. § 4.77, it would appear that the 
veteran has diplopia in both eyes in the central field which 
(according to the legend published with the Goldmann 
Perimeter Chart) which would result in a rating of 5/200 for 
both eyes.  In accordance with notes following DC 6090, 
specifically addressing the question of diplopia, the Board 
observes that where diplopia is present and there is also a 
ratable impairment of visual acuity or field of vision of 
both eyes, the above rating will be applied to the poorer eye 
while the better eye is rated according to the best corrected 
visual acuity or visual field.  In this case, this would 
result in a assigning a visual acuity of 5/200 in one eye and 
a rating of 20/50 in the other eye based upon the veteran 
having a concentric field of vision of better than 45 but 
less than 60 (see DC 6080).  The Board further observes that 
in Note 4 of DC 6090, it is indicated that when diplopia 
exists in two individual and separate areas of the same eye, 
which is the case in both eyes, the equivalent visual acuity 
will be taken one step worse, but no worse than 5/200.  
Applying this note, would result in a rating of 5/200 in one 
eye and 20/70 in the other eye.  This would appear to result 
in a disability evaluation of 50 percent, as set forth in DC 
6073.  

However, the October 2002 VA examiner as well as a February 
2004 VA eye examiner comment that the veteran does not have 
diplopia in primary gaze.  While admitting that it is not 
medically trained, the Board believes that medical 
clarification is necessary to ascertain whether or not the 
veteran suffers diplopia in both eyes in the central field 
(20 degrees or less).  

With regard to the veteran's claim for an increased 
evaluation for fracture, frontal skull and orbital, 
bilateral, the Board notes that the Diagnostic Code which is 
most closely analogous to the skull fracture is Diagnostic 
Code 5296, relating to the skull, loss of part of both inner 
and outer tables.  The Board observes that an 80 percent 
evaluation is warranted for loss with a brain hernia.  A 50 
percent evaluation is warranted where there is no brain 
hernia but there is an area larger than the size of a 50 cent 
piece or 1.140 square inches.  A 30 percent evaluation is 
warranted for an intermediate area.  An area smaller than the 
size of a 25 cent piece or .716 square inches (4.619 square 
centimeters) warrants a 10 percent disability evaluation.  
The available medical evidence does not provide sufficient 
information to properly rate the veteran's disability.  
Specifically, there has been no discussion of whether the 
veteran has a brain hernia or loss of skull.  

With regard to the veteran's fracture of the maxilla, the 
Board notes that the Diagnostic Code which is most closely 
analogous to the veteran's service-connected disability is 
9900, relating to chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible.  The Board observes that this is 
to be rated in conjunction with Diagnostic Code 5000 
concerning acute, subacute, or chronic osteomyelitis.  

With regard to DC 5000, the Board notes that a 30 percent 
evaluation is warranted for involucrum or sequestrum with or 
without discharging sinus.  A 20 percent evaluation is 
warranted with discharging sinus or other evidence of active 
infection for the past five years.  The Board observes that 
the veteran has been shown to have continuous sinus 
infections throughout the last few years.  The Board is 
unable to determine the etiology of the sinus infections and 
whether they are related to the veteran's fractured maxilla.  
As such, an additional VA examination is warranted.  

With regard to the veteran's claim for an increased 
evaluation for rhinitis, the Board notes that he has been 
assigned the highest schedular disability evaluation under 
Diagnostic Code 6522.  However, under Diagnostic Code 6510, 
relating to sinusitis and the most analogous code, a 50 
percent disability evaluation may be assigned following 
radical surgery with chronic osteomyelitis; or, near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  The available evidence does not provide 
sufficient detail to determine if an increased evaluation is 
warranted.  

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should arrange for a VA eye 
specialist to review the charts prepared 
in connection with the October 2002 VA 
eye examination.  The examiner should 
specifically comment on whether the 
veteran suffers diplopia in both eyes in 
the central field (20 degrees or less) of 
the Goldmann Perimeter Chart so as to 
rate the disorder as 5/200 as provided 
for in the legend accompanying the 
Goldman Perimeter Chart set forth at 38 
C.F.R. § 4.77.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his fracture, 
frontal skull and orbital, bilateral.  
All necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner should indicate the absence 
or the presence of the following: Loss of 
part of skull with brain hernia; no brain 
hernia but loss of skull that is an area 
larger than size of a 50 cent piece or 
1.140 square inches; an area between 
1.140 square inches and .716 square 
inches; or an area smaller than the size 
of a 25 cent piece or .716 square inches.  
If there is no loss of skull, the 
examiner should so state.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his fracture of 
the maxilla.  All necessary tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner.  The examiner should 
indicate the absence or the presence of 
the following: acute, subacute, or 
chronic osteomyelitis with, involucrum or 
sequestrum with or without discharging 
sinus; or discharging sinus or other 
evidence of active infection for the past 
five years.

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his rhinitis.  All 
necessary tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner should indicate the absence 
or the presence of the following: chronic 
osteomyelitis following radical surgery; 
or near constant sinusitis characterized 
by headaches, pain and tenderness of 
affected sinus, and purulent discharge or 
crusting after repeated surgeries.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


